Fisk, District Judge
(dissenting). I agree with the conclusion reached by Judge Robinson, but not in all that he says in his opinion.
There is little doubt but that the transfer of the land was fraudulent and made for the purpose of hindering, delaying, and defeating, if possible, the collection of the plaintiffs’ judgment. I do not believe, however, that the defendant Overing was such an active participant in the scheme as to say that he should be punished by giving the plaintiffs’ judgment priority over the amount Overing paid in taxes and interest, which were prior liens. Overing was an old man, and I believe he was used by his daughter and son-in-law to further their fraudulent scheme without any particular knowledge on his part of everything that was going on. Under such circumstances I do not believe the rules of law as announced by the majority opinion apply. *650I am in full accord with all of the rules therein announced, but I believe the rule that “where the fraud is constructive only, the grantee comes into court with comparatively clean hands, and the courts treat him with leniency. In such cases the fraudulent conveyance has been allowed to stand as security for the purchase price, or for the amount of prior liens or debts of the grantor paid by the grantee, or for taxes paid.” Daisy Roller Mills v. Ward, 6 N. D. 324, 70 N. W. 271, comes nearer fitting the facts in this case than the rules announced in the majority opinion.